

	

		II

		109th CONGRESS

		2d Session

		S. 2410

		IN THE SENATE OF THE UNITED STATES

		

			March 14, 2006

			Mr. Coleman (for

			 himself, Mr. Levin, and

			 Mr. Graham) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To amend the Homeland Security Act of 2002 to limit

		  foreign control of investments in certain United States critical

		  infrastructure.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Foreign Investment Transparency

			 and Security Act of 2006.

		2.Limits on

			 foreign control of investments in certain United States critical

			 infrastructure

			(a)In

			 generalTitle II of the

			 Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended by adding at

			 the end the following:

				

					ELimits on foreign

				control of investments in certain United States critical

				infrastructure

						241.DefinitionsAs used in this subtitle—

							(1)the term foreign government

				controlled entity means any entity in which a foreign government owns a

				majority interest, or otherwise controls or manages the entity; and

							(2)the term

				general business corporation means any entity that qualifies for

				treatment for Federal taxation purposes under subchapter C or subchapter S of

				the Internal Revenue Code of 1986, established or organized under the laws of

				any State.

							242.Limitation on

				foreign investments

							(a)In

				generalA foreign government controlled entity may acquire, own,

				or otherwise control or manage any critical infrastructure of the United States

				only through the establishment or operation of a foreign owned general business

				corporation that meets the requirements of subsection (b).

							(b)RequirementsFor

				purposes of this section, a general business corporation shall—

								(1)have a board of

				directors, the majority of which is comprised of United States citizens;

								(2)have a chief

				security officer who is a United States citizen, responsible for safety and

				security issues related to the critical infrastructure; and

								(3)maintain all

				records related to operations, personnel, and security of the United States

				general business corporation in the United States.

								(c)Rule of

				constructionNothing in this subtitle may be construed to

				restrict or otherwise alter the authority of the President or the Committee on

				Foreign Investment in the United States (or any successor thereto) as the

				designee of the President, under section 721 of the Defense Production Act of

				1950.

							243.Regulations

				requiredNot later than 6

				months after the date of enactment of this subtitle, the Secretary, in

				coordination with the Secretary of the Treasury, shall promulgate final

				regulations to carry out this subtitle.

						244.Effective

				date

							(a)In

				generalSection 242 shall

				apply beginning on the date that is 6 months after the date of enactment of

				this subtitle.

							(b)Existing

				entitiesA foreign government controlled entity that owns or

				otherwise controls or manages any critical infrastructure of the United States

				on the effective date of this subtitle shall comply with the requirements of

				this subtitle not later than 180 days after that effective

				date.

							.

			(b)Conforming

			 amendmentThe table of contents under section 1(b) of the

			 Homeland Security Act of 2002 (6 U.S.C. 101) is amended by inserting after the

			 item relating to section 237 the following:

				

					

						Subtitle E—Limits on foreign control of investments in certain

				United States critical infrastructure

						Sec. 241. Definitions.

						Sec. 242. Limitation on foreign investments.

						Sec. 243. Regulations required.

						Sec. 244. Effective

				date.

					

					.

			3.Maritime

			 security

			(a)FindingsCongress

			 finds that—

				(1)existing scanning

			 processes for maritime containers are insufficient;

				(2)it should be the goal of the United States

			 to scan 100 percent of inbound maritime containers; and

				(3)the maritime

			 container inspection system employed in Hong Kong shows promise in enhancing

			 the maritime security capabilities of the United States.

				(b)Amendments to

			 Homeland Security Act

				(1)In

			 generalSubtitle A of title IV of the Homeland Security Act (6

			 U.S.C. 201 et seq.) is amended by adding at the end the following:

					

						404.Report on

				Scanning of maritime containers

							(a)Report to

				CongressNot later than 90 days after the date of enactment of

				this section, the Secretary shall submit a report to Congress detailing the

				processes and policies for implementation of a scanning system for 100 percent

				of the inbound maritime containers described in subsection (a).

							(b)Definition of

				ContainerThe term container has the meaning given

				the term in the International Convention for Safe Containers, with annexes,

				done at Geneva December 2, 1972 (29 UST

				3707).

							.

				(2)Conforming

			 amendmentThe table of

			 contents under section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101)

			 is amended by inserting after the item relating to section 403 the

			 following:

					

						

							Sec. 404. Report on scanning of maritime

				containers.

						

						.

				

